Appeal from a judgment of the Supreme Court at Trial Term (Harvey, J.), entered December 21, 1981 in Clinton County, which, inter alia, awarded defendant custody of the parties’ infant daughter. On this appeal, plaintiff David Hall, who seeks joint custody of the child, challenges provisions of a judgment of divorce awarding custody to the mother Linda Hall, without first conducting a hearing. He also contends that the court erred in naming the mother trustee of an educational trust to be funded by plaintiff. In making its custody determination, the court utilized reports prepared by the Mental Health and Probation Departments. More was required, however, for the issue of custody “is one which should not be resolved without a full and comprehensive hearing” (Matter of Daley v Daley, 51 AD2d 830, 831; see, also, Matter of Noel v Derrick, 71 AD2d 704). A plenary hearing was particularly apropos here as the reports themselves were not consistent in their conclusions concerning custody. Apart from noting that plaintiff’s objection to the mother acting as trustee is an entirely emotional one, we see no need to address plaintiff’s remaining argument. Judgment modified, on the law, by reversing so much thereof as awards custody to defendant, and matter remitted for further proceedings not inconsistent herewith, and, as so modified, affirmed, without costs. Sweeney, J. P., Main, Mikoll, Yesawich, Jr., and Levine, JJ., concur.